Title: James Madison: Notes re publication of Debates in the Federal Convention of 1787, December 1830
From: Madison, James
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                [1830-1836?]
                            
                        
                        
                        
                        
                        superfluous, that this brotherhood and particularly the members of it in our view, have a keen conception of their own
                            interest which governs their negociations.
                        Of the other writings of Mr. M. it may not be amiss to use the inducement they offer of inviting liberality
                            in present dealing by anticipated preference in the future. The test of their value may be referred to in what is now
                            offered and the bulk will be greater. An indication of their contents has not been prepared, but generally they may be
                            divided—into such a classification as the following—
                        1. Proceedings of the Legislature of Va. and aspect of affairs preceding and at the period of the Convention.
                        2. Communications & notes of conversations with General Washington, with papers relating to [?] &
                            confidential transactions connected with his administration and a portrait of his character, of Franklin & others.
                        3. Letters & writings constitutional—law of nations, juridical= historical, political,
                            administrative, (with notes of conversations &ca. with Armstrong,) to Heads of departments, Military & diplomatic
                            functionaries, Military & Naval commanders, miscellaneous.
                        As indicative of the impression of Dr. Mason with regard to Mr. Hamilton’s opinions at this period founded it may be
                            presumed on his access to Mr. Hamilton’s papers I will add that when his speech of June the 18th. was communicated to the
                            Doctor he remarked, in allusion to the favorable sentiments expressed in it towards the monarchical feature in the British
                            Government, "That he was not disappointed".
                        [ ] is to be found among the legis. papers, also of Govt.
                        Enquire of Geo. Mason as to the answer of J. M. to the letters of his grandfather of 9. August & 7.
                            Decr. 1785, also the letter of J. M. of 2. June 1785.
                        Those who contend that a power as to Manufs. is given to the States by artc. as a substitute for such a power
                            to Congs may find a conclusive answer in this determination resulting: If a power to tax imports be a mere [ ] [revenue] power,
                            it can not be applied [appli]cable to Manufs without an express specification of that object, wch. is not in the article.
                            If it would be applicable by the States to Manufacs. as [inclusive] of the power to regulate trade, wch. such a specification
                            of Manufs. Then Congs. who have both the power to tax imports & to regulate trade can not be within the power to
                            Manufactures, tho that object be not specified.
                        But [as] it is certain that Reve. could not be the object of a State tax, because it is not to go into the
                            Treasy. and moreover, if it was the purpose of the article, to allow the State a power as to Manufs. it wd. not follow
                            that it was substituted. It might be a concurrent or supplementary power only
                        On the section 30. art. 1. It [is to?] be remarked 1. that it might be not exclusive [but con?]current or
                            auxiliary to Congs.
                        2. that the claim fo[r] power in the States to protect ma[nu]factures, by virtue of the power [to] lay duties
                            on imports yields the point in question, by admitting [ ] the latter power includes the for[mer] and consequently that
                            Congs. who possess the former possess also th[e] latter.
                        3. If the plea be that power, to protect manufactures [by?] duties on foreign Commerce, claimed for [ ]
                            resu[lts?] from the power of regulating. Co[mm]erce, of which duties are a b[ ] the point is equally yielded,  the power
                            of Congs. to regulate C[ommerce?] is express & not denied
                        4. It cannot be all[owed?] that the encouragt. of Manu[fs.] by duties was granted to th[e} States, are [ ]
                            not to the duties as a revenue object [ ], not to the [ ] of the States, the duties being p[ay]able to the U. S.: [ ]
                            & object of the States wd. be [ ] encouragt. of manufactures [It] may be added that, the dut[ies] might be
                            prohibitory, so as to [ ]vent revenue, and if not [ ] of revenue, wd. [ ] the checked importation, & [ ] as a
                            State, so far demand the reve[nue] paid to the U. S.
                        See Mr. Martin page [ ] of [Journal] What the object of the sections? an attempt to [ ] from votes is 
                         
                        Sketch on paper of a system for the Govt. of the Union
                        distinctly divided the powers between the who[le &] the parts, with a regular organization the former, into the
                            efficacy of a [ ] Govt. was in a letter from me to E. R.: [ ]ter for Apl. 8. 1787. a copy of the let[ter] is inserted. It
                            had been in [ ] was subsequently commtd. to Gen. W. (as the dates of the letters to him from Mr. J[ay and?] Mr. Hamilton,
                            pubd. in the Newspa[pers by?] Mr. Sparks)
                        The feature in the sketch see [X in circle] in the other paper page 5
                        *Idea of a [Constn.] not new &c.
                        On the arrival of the seven [depu]ties from Virga. it occurred to them see [cross] p in ye. other paper p.
                            6a[)]
                        *The resort to a Convn. for an impro[vement of] the defective confedy. had at an Early entered into the
                            conversation of enlightened pa[rties?] and perhaps into the ordinary [ ] pub[l]. [ ] as early as 1781. see P. Webster—
                        1783. Hamitons [ ]
                        84. R. H. Lees letter
                        J. M. & his [acct]
                        85. N. Ws. Sketch
                        But it is believd. that the Conven at Anaps. & its offspring, were the fi[rst] examples of the Experiment.
                        On the arrival of the 7 Deps of
                        & credit of the Confedn. abroad prostrated and every advantage taken of its imbecility and
                            anticipated mortality. Laws passed by some of the States were formally counteracted by laws of the others. The Legislature
                            of Connecticut, disgusted & provoked by an impost by Massts. falling on her consum[p]tion imposed a [ ] duty on
                            imports from her sister States, of which the latter complained to Virga. & the other States. Whilst the internal
                            abuses of power affecting other States as well as the authors, examples abounded of emissions of paper made a legal
                            tender, of substitutions of over rat’d property for money in discharge of debts, of suspensions & other
                            interferences with the courts & of justice. Previous to the meeting at Philada. a very diffusive discontent with the posture
                            and prospect of things had indeed shewn itself. In some places, local conventions had occurred, in others meditated;
                            in Massachts. a Rebellion, had broken out so serious as produce an anxiety on the part of the State for an interposition of
                            the Fed Troops, and which was with difficulty suppressed without the aid of them
                        Such was the aspect of the [ ] the Confedy. presented to the Convention, to which may be added, as important
                            features the impressive facts that whilst on one hand the advocates for a high toned Govt. were opposed to a hasty reform,
                            in a hope that their objects would be favored by the increasing Confusion, the current language being that to be got
                            right, things must get more wrong, the friends of popular Govt. on the other hand were alarmed at the danger that a delay
                            of an efficient reform might be attended with an increasing anarchy, endangering the cause of Republicanism itself.
                        the idea of a Convention &c turn over [unreadable]
                        Havg. been put into the Deputation, in union with those of Vir[ga.] my thoughts turned to the duty imposed
                            by such a task. I availed my [ ] accordingly of all the accessible lights within reach, particularly such as afforded [ ]
                            into the formation & operation, of, the ancient & modern [ ]: all of which enforced by state examples the
                            necessity of fulfilling the object of the Convention by such a modification of politl. power as wd. avoid the inefficacy
                            of a mere Confedy, without passing into the opposite extreme of consolidating the parties into a Community possessing all
                            the powers of a single Govt.
                        As it is probable that the first sket[ch]
                        As a progressive change of pub. opini[on] had occurred in the interval between the proposed and the actual
                            meeting at Annapolis, the pub. opinion had been still further ripened for the object of the Convn. at Philada. by
                            progressive developments of its necessity, in the interval between the meeting at Annapol and that at Philada.
                        It had been found that whilst the obvious & essential demands of the fedl. treasury were unsupplied
                            & likely to be so, under the impotence of the Fedl. Govt. the States not only refused or declined to grant to
                            Congs. the means of providing a remedy, but were rushing more & more into an anarchy in relation to the Fedl.
                            authority; into angry & even vindictive collisions among themselves on the subject of their Foreign Commerce, and
                            into measures within themselves, pregnant equally incompatible with justice, and the other attributes of good Govts.
                        The Fedl. Governt. had lost its Authy. Its requisitions were but the Shadows of it: the Natl. Treaties were,
                            not always respected; the character &
                        A. for page 18.
                        It may be proper to remark, that with a very few exceptions, the speeches were neither furnished, nor revised,
                            nor sanctioned by the speakers, but written out, from my notes, aided by the freshness of my recollections. A further remark
                            may be proper, that views of the subject might occasionally be presented in the Speeches & [ ] with a latent
                            reference, to a compromise on some middle ground, by mutual concessions. The exceptions alluded to were 1st. the sketch
                            furnished by Mr. Randolph of his Speech on the introduction of his propositions on the day of 2. The Speech of Mr.
                            Hamilton who happened to call on me when putting the last hand to it & who acknowledged its fidelity without
                            sujesting more than a few mere verbal alterations which were made. 3. The Speech of a Gouverneur Morris on the _______ day
                            of ___________ which was communicated to him on a like occasion, & who acquiesced in it without even a verbal
                            change*. The speeches of Doctr. Franklin excepting a few brief ones are copied from writings by himself, and read to the
                            Convention by his colleague Mr. Wilson it being inconvenient to the Doctor to remain long on his feet.
                        *The correctness of his language & the distinctness of his enunciation was particularly favorable to a reporter.
                        
                            
                                
                            
                        
                    